Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 1, 2008 Lithia Motors, Inc. (Exact Name of Registrant as specified in its charter) Oregon 0-21789 93 - 0572810 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification incorporation) No.) 360 E. Jackson Street Medford, Oregon 97501 (Address of Principal Executive Office) Registrant's telephone number including area code 541-776-6868 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 7.01 Regulation FD Disclosure . On July 1, 2008, Lithia Motors, Inc. issued a press release announcing it is withdrawing its earnings guidance for the second quarter and year-end 2008. A copy of the press release is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Exhibits. 99.1 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LITHIA MOTORS, INC. (Registrant) Date: July 1, 2008 By: /s/ Kenneth E. Roberts Kenneth E. Roberts Assistant Secretary
